Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-17, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Singer et al., WO 97/29812. 
	On claim 1, Singer cites: 
A vibration control system for a radio controlled device, comprising: 
a radio controller (figure 1 and page 1, lines 25-26, hand-held radio controller used in conjunction with control box 18, the hand-held radio controller also being synonymous with pendant 20); and 
a radio receiver (above, control box 18), the radio controller configured to provide control commands to the radio receiver, including activation and deactivation of vibration control (page 4, lines 19-30 discloses using a shaping sequence selector button 21 and multiple pendant buttons 23 to move the crane 10 without vibration); and 
wherein one of the radio receiver or the radio controller comprises a vibration control configured to provide vibration control commands to the radio controlled device (see above). 

The vibration control system of claim 1, wherein the radio receiver further comprises a user interface configured to accept vibration control parameters for the vibration control. Figure 1 discloses pendant box 20 including pendant buttons 21 and 23 to send command to the control box 18. The pendant buttons send vibration controls select the shaping sequence which is the same as “accepting vibration control parameters.”  
On claim 3, Singer cites: 
The vibration control system of claim 1, wherein the radio controller further comprises a user interface configured to accept vibration control parameters for the vibration control. See the rejection of claim 2 which discloses the same subject matter as claim 3 and is rejected for the same reasons. ` 
On claim 4, Singer cites: 
The vibration control system of claim 1, wherein the radio controller and the radio receiver are coupled using wireless communication. See the rejection of claim 1 citing hand-held radio controlling.

On claim 5, Singer cites:
The vibration control system of claim 1, wherein the radio receiver further comprises an output configured to provide vibration control signals to the radio controlled device. See the rejection of claim 1 citing hand-held radio controlling as well 
On claim 7, Singer cites: 
The vibration control system of claim 1, wherein the radio receiver is configured to control an electro-mechanical motor device. See figure 1 wherein control box 18 controls crane system 10. 
On claim 10, Singer cites: 
The vibration control system of claim 1, wherein the radio controller is a belly box. Figure 1 discloses a pendant box 20, which is the same as what is in the applicant’s published specification on [0016]. 
On claim 11, Singer cites: 
The vibration control system of claim 1, wherein the radio controller is a pendant-type device. Singer, figure 1 includes a pendant controller 20 which can include a radio controller per page 1, lines 25-26.
On claim 12, Singer cites: 
The vibration control system of claim 1, wherein the vibration control system is sensorless. Singer, page 2, 27-30 and page 3, lines 1-23 discloses the system using switches preprogrammed to eliminate or mitigate vibrations and no sensors.  Per Singer, page 2, lines 25-30 “In this embodiment, the user deactivates the fixed length 
On claim 13, Singer cites: 
A vibration control system, comprising: a pendant controlled device; 
a vibration control configured to control operation of the pendant controlled device, the vibration control comprising: a radio controller; and 
a radio receiver, the radio controller configured to provide user vibration control commands to the radio receiver, including activation and deactivation of vibration control; and 
wherein the radio receiver comprises a vibration control module configured to provide modified vibration control commands to the pendant controlled device. 
See the rejection of claim 1, which discloses the same subject matter as claim 1 and is rejected for the same reasons articulated in the rejection of claim 1. 
On claim 14, Singer cites: 
The vibration control system of claim 13, wherein the pendant controlled device is a crane. Singer, figure 1 includes a pendant controller 20 which can include a radio controller per page 1, lines 25-26 controlling crane system 10.

On claim 15, Singer cites: 
The vibration control system of claim 13, wherein the radio receiver further comprises a user interface configured to accept vibration control parameters for the vibration control. Figure 1 discloses pendant box 20 including pendant buttons 21 and 
On claim 16, Singer cites: 
The vibration control system of claim 13, wherein the radio controller further comprises a user interface configured to accept vibration control parameters for the vibration control. Figure 1 discloses pendant box 20 including pendant buttons 21 and 23 to send command to the control box 18. The pendant buttons send vibration controls select the shaping sequence which is the same as “accepting vibration control parameters.”  
On claim 17, Singer cites: 
The vibration control system of claim 13, wherein the radio receiver is configured to control an electro-mechanical motor device. Singer, figure 1 includes a pendant controller 20 which can include a radio controller per page 1, lines 25-26 controlling crane system 10. The crane system 10 is an electro-mechanical device using a motor as indicated in figure 1. 
On claim 20, Singer cites: 
The vibration control system of claim 13, wherein the radio controller is a belly box. . Figure 1 discloses a pendant box 20, which is the same as what is in the 
On claim 21, Singer cites: 
The vibration control system of claim 13, wherein the radio controller is a pendant-type device. Singer, figure 1 includes a pendant controller 20 which can include a radio controller per page 1, lines 25-26 controlling crane system 10. 
On claim 22, Singer cites except:
A method of retro-fitting a pendant controlled device with anti-vibration control, comprising: 
providing a radio receiver that is configured for communication with a drive mechanism of a pendant controlled device; 
providing a radio controller configured to accept movement commands from an operator; and 
providing sway mitigation control in one of the radio controller or the radio receiver, the sway mitigation control configured to provide output commands to the pendant controlled device.  See the rejection of claim 1. Although this claim is directed to “retro-fitting a pendant controlled device with anti-vibration control[s],” the claimed steps include providing structure which is disclosed in Singer.  
On claim 23, Singer cites: 
The vibration control system of claim 1, wherein the radio controller is a remote processing device. Singer, page 4, lines 4-8, input processor in the block 30. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Singer et al., WO 97/29812 in view of Chu, U.S. 2013/0162417. 
On claim 6, Singer cites except: 
The vibration control system of claim 1, wherein the radio controller comprises a toggle switch for activation and deactivation of vibration control. Strickland, figure 1, discloses using pendant buttons to control vibration controls to the control box 18. Singer doesn’t disclose the feature of using toggle switches.

It would have been obvious at the time the claimed invention was filed to substitute the known switches of Singer using the toggle switches disclosed in Chu such that the claimed invention is realized. Chu discloses a known alternative embodiment of switches for enabling something and one of ordinary skill in the art would have substituted the known toggle switch for the known switch disclosed in Singer and the results of the substitution would have predicted the claimed invention.  
Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being obvious over Singer et al., WO 97/29812 in view of  Lovejoy, U.S. 2007/0075285. 
On claim 8, Singer and Lovejoy cites:
The vibration control system of claim 1, wherein the radio receiver is configured to control a servo-controlled hydraulic device. See the rejection of claim 18 which discloses the same subject matter as claim 8 and is rejected for the same reasons.
On claim 9, Singer and Lovejoy cites:
The vibration control system of claim 1, wherein the vibration control is sway mitigation. See the rejection of claim 18 which discloses the same subject matter as claim 9 and is rejected for the same reasons. 
On claim 18, Singer cites except: 
The vibration control system of claim 13, wherein the radio receiver is configured to control a servo-controlled hydraulic device. Singer, figure 2, discloses a motor 32 
In the similar art of linear electrical drive actuator apparatus, Lovejoy, abstract, discloses an actuator incorporating a servo-position controller under a resolver feedback with a hydraulic cylinder.
It would have been obvious at the time the claimed invention was filed to include into Singer the servo-position controller which include a hydraulic cylinder. One of ordinary skill in the art would have included these known features disclosed in Lovejoy into the system disclosed in Singer and the results of the substitution would have predicted the claimed invention.
Claims 19 is rejected under 35 U.S.C. 103 as being obvious over Singer et al., WO 97/29812 in view of Kato et al., U.S. 6,460,711.
On claim 19, Singer cites except: 
The vibration control system of claim 13, wherein the vibration control is sway mitigation. 
Singer, discloses in figure 1 a pendant box 20 including pendant buttons 21 and 23 to send command to the control box 18. The pendant buttons send vibration controls select the shaping sequence. Singer doesn’t disclose using this system for sway control.
In the same art of controlling hoisting apparatus, Kato, col. 2, lines 64-67 and col. 3, lines 1-11 discloses using vibration control to include sway stop compensation.
It would have been obvious at the time the claimed invention was filed to include into Singer the vibration and sway control features disclosed in Kato such that the 
Claim Analysis and Rejection - 35 USC § 112(f) and 35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13’s limitation “vibration control module” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no structure associated with the claimed limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: vibration control module: what structure does this limitation include? It is . 
Claims 13-21 are rejected over 35 USC 112(b) as being indefinite due to the ambiguity disclosed in the above 35 USC 112(f) analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  /CAL J EUSTAQUIO/Examiner, Art Unit 2683